51 N.Y.2d 861 (1980)
In the Matter of the Arbitration between Dobbs Ferry Union Free School District, Appellant, and Dobbs Ferry United Teachers et al., Respondents.
Court of Appeals of the State of New York.
Submitted September 8, 1980.
Decided October 16, 1980.
Motion for leave to appeal denied, with $20 costs and necessary reproduction disbursements. The Court of Appeals restates the rule that denial of a motion for leave to appeal is not equivalent to an affirmance and has no precedential value (see, e.g., Matter of Marchant v Mead-Morrison Mfg. Co., 252 N.Y. 284, 297-298 [CARDOZO, Ch. J.]; Matter of Brooklyn Hosp. v Lennon, 45 N.Y.2d 820; Panico v Young, 46 N.Y.2d 847).